     Case 3:19-cv-01865-GPC-DEB Document 193 Filed 02/24/21 PageID.7602 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11     MEDIMPACT HEALTHCARE                                Case No.: 19-cv-1865-GPC (DEB)
       SYSTEMS, INC., et al.,
12
                                         Plaintiffs,       ORDER ON JOINT MOTION FOR
13                                                         DETERMINATION OF DISCOVERY
       v.                                                  DISPUTE; AND GRANTING
14
                                                           DEFENDANTS’ MOTION TO FILE
       IQVIA INC., et al.,
15                                                         UNDER SEAL
                                       Defendants.
16
                                                           [DKT. NOS. 165, 166]
17
18          I.     INTRODUCTION
19               Before the Court is the parties’ Joint Motion for Determination of Discovery
20    Dispute. Dkt. No. 165. At issue are Plaintiffs’ request for production of documents (“RFP”)
21    Nos. 1–21, 23–25, 31, 40–42, 69–73. Plaintiffs request further responses from Defendants
22    to these RFPs, claiming they “seek evidence that is directly relevant to Plaintiffs’ claims
23    and goes to the heart of the case.” Dkt. No. 165 at 5. Defendants argue the RFPs implicate
24    thousands of products that are “not relevant to Plaintiffs’ . . . trade secret claims.”
25    Dkt. No. 165 at 11. For the reasons set forth below, the Court DENIES Plaintiffs’ request
26    to compel further responses.
27    //
28    //

                                                       1
                                                                                  19-cv-1865-GPC (DEB)
     Case 3:19-cv-01865-GPC-DEB Document 193 Filed 02/24/21 PageID.7603 Page 2 of 4



 1       II.      LEGAL STANDARD
 2             “[B]road discretion is vested in the trial court to permit or deny discovery . . . .”
 3    Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). “Parties may obtain discovery
 4    regarding any non-privileged matter that is relevant to any party’s claim or defense and
 5    proportional to the needs of the case.” Fed. R. Civ. P. 26(b). Even after the 2015
 6    amendments to Rule 26, “discovery relevance remains a broad concept.” Fed. Nat’l Mortg.
 7    Ass’n v. SFR Invs. Pool 1, LLC, No.14-cv-02046-JAD-PAL, 2016 WL 778368, at *2 n.16
 8    (D. Nev. Feb. 25, 2016); see also Odyssey Wireless, Inc. v. Samsung Elecs. Co., Ltd, No.
 9    15-cv-01735-H (RBB), 2016 WL 7665898, at *7 (S.D. Cal. Sept. 20, 2016) (“Relevance
10    is construed broadly to include any matter that bears on, or reasonably could lead to other
11    matters that could bear on, any issue that may be in the case.”) (citing Oppenheimer Fund,
12    Inc. v. Sanders, 437 U.S. 340, 350–51 (1978)).
13             The Court need not rewrite discovery requests that seek irrelevant information, are
14    overbroad, or are otherwise improper. Gopher Media, LLC v. Spain, No. 19-cv-2280-CAB
15    (KSC), 2020 WL 6741675, at *5 (S.D. Cal. Nov. 17, 2020) (“[I]t is not up to the Court to
16    rewrite the discovery to obtain the optimum result for the party. That is counsel’s job.”)
17    (quotation marks omitted).
18       III.     DISCUSSION
19             Central to this dispute are Plaintiffs’ defined terms “Healthcare Claims Services”
20    and “Accused IQVIA Product,” which are contained in each RFP at issue and defined as
21    follows:
22
                     The term “Healthcare Claims Services” means services that
23                   facilitate healthcare benefits, in whole or in part, including
                     coordination between the payer and plan sponsor (and its
24
                     member), and the payer and healthcare provider (for example,
25                   physician, hospital, pharmacist, pharmacy, etc.). Healthcare
                     Claims Services facilitate the determination, on a claim-by-claim
26
                     basis, of whether a payer will pay for a healthcare provider to
27                   provide a product or service. Healthcare Claim services include,
                     but are not limited to, Pharmaceutical Claims Services.
28

                                                     2
                                                                                  19-cv-1865-GPC (DEB)
     Case 3:19-cv-01865-GPC-DEB Document 193 Filed 02/24/21 PageID.7604 Page 3 of 4



 1                 The term “Accused IQVIA Product” means all current and
                   former versions of the following products: RX Claim (Ghana);
 2
                   Saudi Heathen Insurance Bus (Saudi Arabia); Uniplat (Saudi
 3                 Arabia); Saudi e-Health Record Platform; Mandatory Health
                   Insurance System, also know as “Dhamani” (Oman); and any
 4
                   other Healthcare Claims Services that are marketed, offered,
 5                 developed, sold, or used by any Defendant. Defendants should
                   make a good faith effort to identify these products regardless of
 6
                   differences in spelling, language, translation, formal name, or
 7                 any other differences in form, version, or permutation.
 8    Dkt. No. 165-3 at 6.
 9          Plaintiffs assert that the defined terms “seek information critical to Plaintiffs’
10    misappropriation claims,” and their requests are limited to “three specifically-alleged
11    products, as well as any other of Defendants’ products that contain or are based on
12    Plaintiffs’ trade secrets.” Dkt. No. 165 at 6. In response, Defendants claim the requests
13    encompass thousands of products entirely unrelated to those implicated by Plaintiffs’
14    Amended Complaint. Dkt. No. 165 at 10–11.
15          The Court agrees that, in light of the defined terms, the RFPs in dispute seek
16    information about products not at issue in this litigation. In their Amended Complaint and
17    in the Joint Motion, Plaintiffs confirm that this case is about “misappropriated [pharmacy
18    benefits management (“PBM”)] products offered by IQVIA in Ghana, Saudi Arabia, and
19    Oman.” Dkt. Nos. 165 at 5; 93 at 62. Plaintiffs’ RFPs, however, are not limited to PBM
20    products. Because Plaintiffs’ RFPs would require Defendants to produce documents on
21    products not at issue in this case, the Court declines to compel Defendants to provide
22    further responses. See Anokiwave, Inc. v. Rebeiz, No. 18-cv0629-JLS (MDD), 2019 WL
23    3935817, at *2 (S.D. Cal. Aug. 20, 2019) (denying motion to compel because there was no
24    showing that the information sought was “relevant to the claims and trade secrets as alleged
25    by Plaintiff”).
26       IV.    MOTION TO SEAL
27          Defendants request the Court seal the Joint Motion and Exhibits A and D attached
28    to the Declaration of Kenneth Taber because they “describe the Partial Final Award on
                                                   3
                                                                                19-cv-1865-GPC (DEB)
     Case 3:19-cv-01865-GPC-DEB Document 193 Filed 02/24/21 PageID.7605 Page 4 of 4



 1    liability and the Final Award on damages” issued in a prior confidential arbitration
 2    summary. Dkt. No. 166 at 4. Good cause appearing, the Court GRANTS the Motion to
 3    Seal and orders the documents listed above be filed under seal. See Kamakana v. City &
 4    County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006) (“[A] particularized showing . . .
 5    under the ‘good cause’ standard of Rule 26(c) will suffice to warrant preserving the secrecy
 6    of sealed discovery material attached to non-dispositive motions.”) (internal citations,
 7    quotations, and edits omitted).
 8       V.      CONCLUSION
 9            Based on the foregoing, Plaintiffs’ request to compel further responses is DENIED.
10    The documents lodged at Dkt. No. 167 SHALL BE FILED UNDER SEAL.
11            IT IS SO ORDERED.
12    Dated: February 24, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                19-cv-1865-GPC (DEB)
